Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-97415 on Form S-8 of National Beverage Corp. of our report dated July 17, 2014 related to our audits of the consolidated financial statements and internal control over financial reporting which appears in this Annual Report on Form 10-K of National Beverage Corp. for the year ended May 3, 2014. /s/ McGladrey LLP West Palm Beach, Florida July 17, 2014
